Title: To George Washington from Robert Morris, 14 February 1784
From: Morris, Robert
To: Washington, George



Dear Sir
Philadelphia 14th February 1784

In acknowledging your Letters of the fourth & tenth of last month I must pray you to accept my Thanks for the Expressions of Kindness Contained in them. Mr Wright has promised that your Portrait should speedily be Compleated, but hitherto his Promise is unperformed. Whenever it shall be received I will obey your Orders in the Disposition of it. Your Accounts with the Explanation of them, were handed (in the usual

Course) to the Comptroller of the Treasury, and I have issued a Warrant for the Amount of his Certificate being Eight hundred and Fifty Seven Dollars and Fifty Two Ninetieths. This Warrant is enclosed for you to put your name on the back of it and in the mean time Governor Clinton is informed that he may draw for the Amount and that his Bills shall be answered. Mrs Morris joins me in presenting our warmest Respects to yourself and Mrs Washington, and I pray you to beleive that with every Sentiment of Friendship & regard I am Your most obedient Very humble servt

Robt Morris

